internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-121718-98 date date re legend corporation x corporation y z state b date a date b date c date d m plr-121718-98 dear this letter is in response to your submission dated date in which you requested certain rulings as to the federal_income_tax consequences of a transaction additional information was provided in letters dated date date and date specifically you requested rulings under sec_336 and sec_337 of the internal_revenue_code the information you submitted is summarized below corporation x is a nonprofit holding_company under state b law which is exempt from federal_income_tax under sec_501 pursuant to an internal_revenue_service determination_letter issued on date a corporation x acquired all of the outstanding shares of stock of corporation y a for-profit corporation on date b for dollar_figurem corporation x wholly owns nine subsidiaries including corporation y corporation x and its affiliates have a taxable_year ending on june and file federal tax returns based on the accrual_method of accounting before corporation y was purchased by corporation x corporation y’s tax_year ended on december and it filed federal tax returns based on the cash_method_of_accounting corporation y has engaged in the following transaction on date c a date prior to the effective date of sec_1_337_d_-4 governing certain transfers to a tax-exempt_entity corporation y amended its articles of incorporation under state b law to convert from a for-profit corporation to a nonprofit corporation corporation y adopted resolutions as if the corporation had initially been organized as a nonprofit corporation corporation y filed form_1023 application_for recognition of exemption requesting sec_501 status as a supporting_organization as described under sec_509 effective date c the date it converted to a nonprofit corporation in a letter issued on date d the internal_revenue_service determined that corporation y is exempt from federal_income_tax under sec_501 as an organization described in sec_501 the effective date of the exemption is date c based solely on the information submitted we rule as follows the transaction will not result in the recognition of gain_or_loss under sec_336 or sec_337 we express no opinion about the tax treatment of the transaction under other provisions of the code or regulations or about the tax treatment of any conditions plr-121718-98 existing at the time of or effects resulting from the transaction that is not specifically covered by the above ruling the ruling in this letter is based on the facts and representations submitted under penalties of perjury verification of the information may be required as part of an audit process this letter is addressed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to your federal_income_tax return for the taxable_year in which the transaction occurred in accordance with the powers of attorney currently on file with this office a copy of this ruling is being sent to your authorized representative sincerely assistant chief_counsel corporate by mark s jennings senior technician reviewer branch
